DETAILED ACTION
This is in response to application filed on June 26th, 2020 in which claims 10-27 are presented for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
	The information disclosure statements (IDS) submitted on 6/26/2020 and 3/24/21 has been considered by the examiner.
Drawings
The drawings are objected to for the following:
Re-submission of the drawings is recommended for clarity purposes, should the application be otherwise in condition for allowance, as the quality entered 6/26/2020 is significantly lower than the quality of the drawings presented in the PCT.
  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: 
Minor typographical errors:
[0005] “how effectively use yarns”-- add “to” before “effectively”
[0046] “plie” should read “pile”
[0057] “because a pile is formed into a loop shape, a ring thereof swells largely and shrinks when a snarl is formed, an actual measurement value of a pile height varies” needs review whether there should be “and” after each comma
[0063] “entwin” should read “entwine”
Examiner notes that patent literature cited in [0017] is not listed in the IDS
As best understood, [0037] is referring to Fig. 16; review is needed of the disclosure, whether “in a case where the pile yarn is a non-twisted yarn or a soft twist yarn, a water-soluble yarn is wound in a conjugated yarn as the pile yarn” would better read (if supported) “in a case where the pile yarn is a non-twisted yarn or a soft twist yarn, a water-soluble yarn is wound with the pile yarn to form a conjugated yarn”, in order to better clarify that the conjugate yarn is formed of pile yarn and water-soluble yarn
[0040] it is not particularly clear how Fig. 3 shows snarls entwined
[0071] it is unclear how an inverse number of pile density is equivalent to distance between centers, and therefore how the space interval L is obtained as a value
[0083] it is unclear how Fig. 12 shows neighboring loop piles entwining together
[0090] it is unclear what the term “Replaced” is referring to
Appropriate correction is required.
Claim Objections
Claim(s) 11, 16, and 20 is/are objected to because of the following informalities: 
Review is suggested of antecedent basis for “the neighboring pile yarns” in Claim 11 Line 3 and Claim 16 Line 3 and Claim 20 Line 5
Currently dependent instances include Claims 12, 14, 17, 19, 21, 23-26
Appropriate correction is required.
Claim Interpretation
In general, the prior art is interpreted as meeting the requirements as recited in the claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mandawewala (US Publication 2004/0128811) in view of Krishna (US Publication 2014/0317865).
Regarding Claim 10, Mandawewala teaches a pile fabric (it is noted that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations; [0007] "processes for forming embossed terry towels"; abstract “pile yarn is woven with cotton weft and warp yarns to produce terry fabrics, such as towels”) comprising:
a base weave construction ([0008] "process involves twisting the pile warp that will be used for the design on the towels with PVA filament yarn.  The remaining pile warp, which is used to form the background, is 100% cotton.  The pile warp is then woven with the ground warp and weft warp to form the towel") formed of
a warp yarn (see above)
and a weft yarn (see above)
and a loop pile formed of a pile yarn ([0012] "pile warp …produces the pile loops on the towel surface");
wherein the pile is a twisted yarn having a twisting coefficient (see above; inasmuch as it is twisted, it has a twisting coefficient);
wherein the loop pile has a snarl ([0008] "process involves twisting the pile warp"; inasmuch as the pile is twisted, there would be a point of intersection on the pile yarn; and inasmuch as the term "roughly" has been defined, the pile yarn would still constitute a "roughly annular shape", meeting the definition of snarl in applicant’s specification [0045] "loop-shaped pile yarn is twisted in a pile to formed into a part constituted of a point of intersection and a roughly annular shape").

Mandawewala does not explicitly teach wherein a ratio of a height of the loop pile to a diameter of the pile yarn is 40 times or greater;
a twisting coefficient of 2.0 or greater.

However, Mandawewala does teach a height of the loop pile being 2.25 mm ([0035] "after weaving, the towels are subjected to steaming to shrink the PVA/cotton pile to about 50%.  The 100% cotton fiber is conditioned by the steaming process, while the PVA/cotton twisted fiber shrinks"; [0037] "under these conditions, the PVA twisted yarn shrinks by at least 45%"; [0037] "if the pile height of the PVA twisted cotton yarn was originally 4.5...the yarn will shrink to a height of 2.25 mm").
As such, Mandawewala discloses the general conditions of the claimed invention except for the express disclosure of a diameter of 0.05625 mm or less, in order to meet the ratio being 40 times or greater.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the ratio to be as such, since the claimed values are merely an optimum or workable range.  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233, especially in light of Krishna.

Krishna further at least suggests wherein a ratio of a height of the loop pile to a diameter of the pile yarn is 40 times or greater ([0034] "towel 10"; [0015] "yarn diameter of each pile loop is about 0.8 mm, thereby making the towel bulkier"; [0030] "The 'loop length' of a pile loop is the height of the loop multiplied by two”).
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mandawewala to have a ratio in the range recited in order to provide the bulkiness desired, especially as Krishna shows it is known in the art to modify the yarn diameter depending on the bulkiness desired.  As such, depending on the bulkiness desired, it would have been obvious to modify Mandawewala’s diameter to 0.05625 mm to less, resulting in a ratio of 40 or greater, for the bulkiness desired.

Krishna also teaches wherein the pile yarn is a twisted yarn having a twisting coefficient of 2.0 or greater ([0034] "towel 10"; [0014] "pile yarn having a twist multiplier less than 2.4, so as to provide a greater exposed surface and thereby resulting in quick drying of the terry towel").
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mandawewala’s pile yarn to have a twisting coefficient in the range taught by Krishna in order to provide a greater exposed surface for faster drying ([0014]).

Claim(s) 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mandawewala (US Publication 2004/0128811) in view of Krishna (US Publication 2014/0317865), as applied to Claim(s) 10 above, further in view of Tingle et al (USPN 8053379), herein Tingle.
Regarding Claim 11, modified Mandawewala teaches all the claimed limitations as discussed above in Claim 10.	
Mandawewala at least suggests wherein a plurality of the pile yarns is arranged in parallel with the warp yarn ([0008] "pile warp", wherein it is known in the art that such a recitation indicates the pile being in the direction of the warp yarn, most likely parallel).

Nevertheless, Tingle further suggests wherein a plurality of the pile yarns is arranged in parallel with the warp yarn (Col. 9 Lines 63-65 "generally, the pile yarns 410 run substantially parallel to the warp yarns 220 and substantially perpendicular to the weft yarns 210").
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mandawewala’s arrangement to be parallel as suggested by Tingle as Tingle teaches both variations, known in the art to be interchangeable; as such, such an arrangement would have been obvious to one of ordinary skill in the art as there is a finite number of solutions without unexpected result, wherein one of ordinary skill in the art would understand that parallel is suggested with “substantially parallel”, if not also obvious to try in light of such a recitation.
  
Krishna seems to further teach wherein a gap between the neighboring pile yarns is not greater than 0.5 mm (see Figs. 4 and 5; no gaps on the same side; as such, the gap is not greater than 0.5 mm).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mandawewala, if necessary, with the arrangement of Krishna, for aesthetic design choice.
Regarding Claim 12, modified Mandawewala teaches all the claimed limitations as discussed above in Claim 11.
Modified Mandawewala further teaches wherein the snarls on the neighboring loop piles entwine together (Krishna already taught there is a gap of less than 0.5 mm in Claim 11, and Claim 10 already taught a pile height wherein the pile loops are longer than the adjacent spacing.  As such, the snarls entwine).

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mandawewala (US Publication 2004/0128811) in view of Krishna (US Publication 2014/0317865), as applied to Claim(s) 10 above, further in view of Harage Ogata (JP 2016/194182), herein Harage.
	Regarding Claim 13, modified Mandawewala teaches all the claimed limitations as discussed above in Claim 10.
Mandawewala does not explicitly teach wherein the pile yarn has an English yarn count of a range between 50 and 120 (teaches [0013] "Ne 12s, 13.5s ,16s").

Harage teaches wherein the pile yarn has an English yarn count of a range between 50 and 120 (see Fig. 1; [0006] "pile fabric characterized by having a twist"; [0004] "pile fabric having excellent water absorption"; [0018] "single fiber fineness of 3 dtex or less"; [0018] "total fineness of the multifilament is preferably in the range of 20 to 200 dtex"; wherein 49-118 dtex = 50-120 NeC [English cotton count]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mandawewala with the count of Harage as it is a known count in towels for good absorption ([0004]).

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mandawewala (US Publication 2004/0128811) in view of Krishna (US Publication 2014/0317865) and Tingle et al (USPN 8053379), herein Tingle, as applied to Claim(s) 11 and 12 above, further in view of Heiman (USPN 4726400).
Regarding Claim 14, modified Mandawewala teaches all the claimed limitations as discussed above in Claim 11.
Mandawewala does not explicitly teach wherein a plurality of the pile yarns is arranged between the neighboring warp yarns.

Heiman teaches wherein a plurality of the pile yarns is arranged between the neighboring warp yarns (see Fig. 3A, 4; Col. 4 Lines 38-40; "each of the pile yarns 50 of the plurality of pile yarns of each set is comprised of a plurality of two side-by-side strands 50x and 50y"; Col. 2 Lines 11-12 "Fig. 4 …taken essentially on the line 4--4 of Fig. 3"; Col. 2 Lines 7-8 "Fig. 3A is…of Fig. 3"; inasmuch as Fig. 4 shows 50 as a cross-section between warps, and 50 is of a plurality of pile yarns, then there is a plurality of pile yarns between neighboring warps).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mandawewala with the plurality between warp yarns as taught by Heiman as it is a known design for aesthetics (Col. 6 Lines 12-13).


Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mandawewala (US Publication 2004/0128811) in view of Krishna (US Publication 2014/0317865).
Regarding Claim 15, Mandawewala teaches a pile fabric (it is noted that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations; [0007] "processes for forming embossed terry towels"; abstract “pile yarn is woven with cotton weft and warp yarns to produce terry fabrics, such as towels”) comprising:
a base weave construction ([0008] "process involves twisting the pile warp that will be used for the design on the towels with PVA filament yarn.  The remaining pile warp, which is used to form the background, is 100% cotton.  The pile warp is then woven with the ground warp and weft warp to form the towel") formed of
a warp yarn (see above)
and a weft yarn (see above)
and a loop pile formed of a pile yarn ([0012] "pile warp …produces the pile loops on the towel surface");
wherein the pile yarn is a non-twisted yarn or a soft twist yarn ([0055] "rope was untwisted in the rope opener"); and
wherein the loop pile has a snarl ([0008] "process involves twisting the pile warp"; inasmuch as the pile is twisted, there would be a point of intersection on the pile yarn; and inasmuch as the term "roughly" has been defined, the pile yarn would still constitute a "roughly annular shape", meeting the definition of snarl in applicant’s specification [0045] "loop-shaped pile yarn is twisted in a pile to formed into a part constituted of a point of intersection and a roughly annular shape").

Mandawewala does not explicitly teach wherein a ratio of a height of the loop pile to a diameter of the pile yarn is 40 times or greater;

However, Mandawewala does teach a height of the loop pile being 2.25 mm ([0035] "after weaving, the towels are subjected to steaming to shrink the PVA/cotton pile to about 50%.  The 100% cotton fiber is conditioned by the steaming process, while the PVA/cotton twisted fiber shrinks"; [0037] "under these conditions, the PVA twisted yarn shrinks by at least 45%"; [0037] "if the pile height of the PVA twisted cotton yarn was originally 4.5...the yarn will shrink to a height of 2.25 mm").
As such, Mandawewala discloses the general conditions of the claimed invention except for the express disclosure of a diameter of 0.05625 mm or less, in order to meet the ratio being 40 times or greater.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the ratio to be as such, since the claimed values are merely an optimum or workable range.  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233, especially in light of Krishna.

Krishna further at least suggests wherein a ratio of a height of the loop pile to a diameter of the pile yarn is 40 times or greater ([0034] "towel 10"; [0015] "yarn diameter of each pile loop is about 0.8 mm, thereby making the towel bulkier"; [0030] "The 'loop length' of a pile loop is the height of the loop multiplied by two”).
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mandawewala to have a ratio in the range recited in order to provide the bulkiness desired, especially as Krishna shows it is known in the art to modify the yarn diameter depending on the bulkiness desired.  As such, depending on the bulkiness desired, it would have been obvious to modify Mandawewala’s diameter to 0.05625 mm to less, resulting in a ratio of 40 or greater, for the bulkiness desired.

Claim(s) 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mandawewala (US Publication 2004/0128811) in view of Krishna (US Publication 2014/0317865), as applied to Claim(s) 15 above, further in view of Tingle et al (USPN 8053379), herein Tingle.
Regarding Claim 16, modified Mandawewala teaches all the claimed limitations as discussed above in Claim 15.
The body of Claim 16 is the same as the body of Claim 11.  As such, see the aforementioned rejection of the body of Claim 11 for the rejection of the body of Claim 16.
Regarding Claim 17, modified Mandawewala teaches all the claimed limitations as discussed above in Claim 16.
The body of Claim 17 is the same as the body of Claim 12.  As such, see the aforementioned rejection of the body of Claim 12 for the rejection of the body of Claim 17.

Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mandawewala (US Publication 2004/0128811) in view of Krishna (US Publication 2014/0317865), as applied to Claim(s) 15 above, further in view of Harage Ogata (JP 2016/194182), herein Harage.
Regarding Claim 18, modified Mandawewala teaches all the claimed limitations as discussed above in Claim 15.
The body of Claim 18 is the same as the body of Claim 13.  As such, see the aforementioned rejection of the body of Claim 13 for the rejection of the body of Claim 18.

Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mandawewala (US Publication 2004/0128811) in view of Krishna (US Publication 2014/0317865) and Tingle et al (USPN 8053379), herein Tingle, as applied to Claim(s) 16 and 17 above, further in view of Heiman (USPN 4726400).
Regarding Claim 19, modified Mandawewala teaches all the claimed limitations as discussed above in Claim 16.
The body of Claim 19 is the same as the body of Claim 14.  As such, see the aforementioned rejection of the body of Claim 14 for the rejection of the body of Claim 19.

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mandawewala (US Publication 2004/0128811) in view of Krishna (US Publication 2014/0317865) and Tingle et al (USPN 8053379), herein Tingle.
Regarding Claim 20, Mandawewala teaches a pile fabric (it is noted that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations; [0007] "processes for forming embossed terry towels"; abstract “pile yarn is woven with cotton weft and warp yarns to produce terry fabrics, such as towels”) comprising:
a base weave construction ([0008] "process involves twisting the pile warp that will be used for the design on the towels with PVA filament yarn.  The remaining pile warp, which is used to form the background, is 100% cotton.  The pile warp is then woven with the ground warp and weft warp to form the towel") formed of
a warp yarn (see above)
and a weft yarn (see above)
and a loop pile formed of a pile yarn ([0012] "pile warp …produces the pile loops on the towel surface");
wherein the loop pile has a snarl ([0008] "process involves twisting the pile warp"; inasmuch as the pile is twisted, there would be a point of intersection on the pile yarn; and inasmuch as the term "roughly" has been defined, the pile yarn would still constitute a "roughly annular shape", meeting the definition of snarl in applicant’s specification [0045] "loop-shaped pile yarn is twisted in a pile to formed into a part constituted of a point of intersection and a roughly annular shape").

Mandawewala does not explicitly teach wherein the snarls on the neighboring loop piles entwine together.

However, Mandawewala does the height of the loop pile being 2.25 mm ([0035] "after weaving, the towels are subjected to steaming to shrink the PVA/cotton pile to about 50%.  The 100% cotton fiber is conditioned by the steaming process, while the PVA/cotton twisted fiber shrinks"; [0037] "under these conditions, the PVA twisted yarn shrinks by at least 45%"; [0037] "if the pile height of the PVA twisted cotton yarn was originally 4.5...the yarn will shrink to a height of 2.25 mm").

Krishna teaches an amount of adjacent spacing (see Figs. 4 and 5; no gaps on the same side; as such, the gap/adjacent spacing is not greater than 0.5 mm).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mandawewala, if necessary, with the arrangement of Krishna, for aesthetic design choice.

As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that modified Mandawewala teaches wherein the snarls on the neighboring loop piles entwine together (Krishna already taught there is a gap of less than 0.5 mm in Claim 11, and Mandawewala already taught a pile height wherein the pile loops are longer than the adjacent spacing.  As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the snarls entwine).

Claim(s) 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mandawewala (US Publication 2004/0128811) in view of Krishna (US Publication 2014/0317865), as applied to Claim(s) 20 above, further in view of Tingle et al (USPN 8053379), herein Tingle.
Regarding Claim 21, modified Mandawewala teaches all the claimed limitations as discussed above in Claim 20.
The body of Claim 21 is the same as the body of Claim 11.  As such, see the aforementioned rejection of the body of Claim 11 for the rejection of the body of Claim 21.

Claim(s) 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mandawewala (US Publication 2004/0128811) in view of Krishna (US Publication 2014/0317865), as applied to Claim(s) 20 above, further in view of Harage Ogata (JP 2016/194182), herein Harage.
Regarding Claim 22, modified Mandawewala teaches all the claimed limitations as discussed above in Claim 20.
The body of Claim 22 is the same as the body of Claim 13.  As such, see the aforementioned rejection of the body of Claim 13 for the rejection of the body of Claim 22.

Claim(s) 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mandawewala (US Publication 2004/0128811) in view of Krishna (US Publication 2014/0317865) and Tingle et al (USPN 8053379), herein Tingle, as applied to Claim(s) 21 above, further in view of Heiman (USPN 4726400).
Regarding Claim 23, modified Mandawewala teaches all the claimed limitations as discussed above in Claim 21.
The body of Claim 23 is the same as the body of Claim 14.  As such, see the aforementioned rejection of the body of Claim 14 for the rejection of the body of Claim 23.

Claim(s) 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mandawewala (US Publication 2004/0128811) in view of Krishna (US Publication 2014/0317865), Tingle et al (USPN 8053379), herein Tingle, Heiman (USPN 4726400), and Duan (US Publication 8578972).
Regarding Claim 24, Mandawewala teaches a manufacturing method (if a prior art, in its normal and usual operation, would necessarily describe a device capable of performing the steps of the method or process, then the device claimed will be considered to be inherent by the prior art process or method. When the prior art process or method is the same as a process or method described in the specification for describing the claimed device, it can be assumed the process or method will inherently describe the claimed device capable of performing the different steps of the process or method. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986). MPEP 2112.02; as such, for structure, see [0007] "processes for forming embossed terry towels"; abstract “pile yarn is woven with cotton weft and warp yarns to produce terry fabrics, such as towels”)
wherein snarls are formed after weaving ([0035] "after weaving, the towels are subjected to steaming to shrink the PVA/cotton pile to about 50%.  The 100% cotton fiber is conditioned by the steaming process, while the PVA/cotton twisted fiber shrinks"; [0037] "under these conditions, the PVA twisted yarn shrinks by at least 45%"; [0037] "if the pile height of the PVA twisted cotton yarn was originally 4.5...the yarn will shrink to a height of 2.25 mm"; [0053] "rinsing to eliminate all of the dissolved PVA"; [0055] "rope was untwisted in the rope opener….full width fabric was then passed through a hot air stenter, which was attached with a weft straightener").

Modified Mandawewala (Mandawewala, Krishna, Tingle, Heiman) teaches of the pile fabric according to Claim 14 (see rejection of Claim 14),
and the snarls on the neighboring loop piles entwine together (see rejection of Claim 12, taught by Mandawewala and Krishna).

Modified Mandawewala does not explicitly teach wherein the plurality of the pile yarns to be arranged between the neighboring warp yarns is drawn through the same dent of a reed for weaving.

Duan teaches wherein the plurality of the pile yarns to be arranged between the neighboring warp yarns is drawn through the same dent of a reed for weaving (Col. 5 Lines 56-58 "group terry warp…are threaded through the same dents").
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mandawewala’s method with that of Duan as a known manufacturing method for terry fabrics (see title), which Mandawewala is also (see abstract), in order for an easier weaving process (Col. 5 Lines 55-56).
	
Claim(s) 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mandawewala (US Publication 2004/0128811) in view of Krishna (US Publication 2014/0317865), Tingle et al (USPN 8053379), herein Tingle, Heiman (USPN 4726400), and Duan (US Publication 8578972).
Regarding Claim 25, Mandawewala teaches a manufacturing method (if a prior art, in its normal and usual operation, would necessarily describe a device capable of performing the steps of the method or process, then the device claimed will be considered to be inherent by the prior art process or method. When the prior art process or method is the same as a process or method described in the specification for describing the claimed device, it can be assumed the process or method will inherently describe the claimed device capable of performing the different steps of the process or method. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986). MPEP 2112.02; as such, for structure, see [0007] "processes for forming embossed terry towels"; abstract “pile yarn is woven with cotton weft and warp yarns to produce terry fabrics, such as towels”),
wherein snarls are formed after weaving ([0035] "after weaving, the towels are subjected to steaming to shrink the PVA/cotton pile to about 50%.  The 100% cotton fiber is conditioned by the steaming process, while the PVA/cotton twisted fiber shrinks"; [0037] "under these conditions, the PVA twisted yarn shrinks by at least 45%"; [0037] "if the pile height of the PVA twisted cotton yarn was originally 4.5...the yarn will shrink to a height of 2.25 mm"; [0053] "rinsing to eliminate all of the dissolved PVA"; [0055] "rope was untwisted in the rope opener….full width fabric was then passed through a hot air stenter, which was attached with a weft straightener").

Modified Mandawewala (Mandawewala, Krishan, Tingle, Heiman) teaches of the pile fabric according to Claim 19 (see rejection of Claim 19).
and the snarls on the neighboring loop piles entwine together (see rejection of Claim 12, taught by Mandawewala and Krishna).

Modified Mandawewala does not explicitly teach wherein the plurality of the pile yarns to be arranged between the neighboring warp yarns is drawn through the same dent of a reed for weaving.

Duan teaches wherein the plurality of the pile yarns to be arranged between the neighboring warp yarns is drawn through the same dent of a reed for weaving (Col. 5 Lines 56-58 "group terry warp…are threaded through the same dents").
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mandawewala’s method with that of Duan as a known manufacturing method for terry fabrics (see title), which Mandawewala is also (see abstract), in order for an easier weaving process (Col. 5 Lines 55-56).

Claim(s) 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mandawewala (US Publication 2004/0128811) in view of Krishna (US Publication 2014/0317865), Tingle et al (USPN 8053379), herein Tingle, Heiman (USPN 4726400), and Duan (US Publication 8578972).
Regarding Claim 26, Mandawewala teaches a manufacturing method (if a prior art, in its normal and usual operation, would necessarily describe a device capable of performing the steps of the method or process, then the device claimed will be considered to be inherent by the prior art process or method. When the prior art process or method is the same as a process or method described in the specification for describing the claimed device, it can be assumed the process or method will inherently describe the claimed device capable of performing the different steps of the process or method. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986). MPEP 2112.02; as such, for structure, see [0007] "processes for forming embossed terry towels"; abstract “pile yarn is woven with cotton weft and warp yarns to produce terry fabrics, such as towels”),
wherein snarls are formed after weaving ([0035] "after weaving, the towels are subjected to steaming to shrink the PVA/cotton pile to about 50%.  The 100% cotton fiber is conditioned by the steaming process, while the PVA/cotton twisted fiber shrinks"; [0037] "under these conditions, the PVA twisted yarn shrinks by at least 45%"; [0037] "if the pile height of the PVA twisted cotton yarn was originally 4.5...the yarn will shrink to a height of 2.25 mm"; [0053] "rinsing to eliminate all of the dissolved PVA"; [0055] "rope was untwisted in the rope opener….full width fabric was then passed through a hot air stenter, which was attached with a weft straightener").

Modified Mandawewala (Mandawewala, Krishan, Tingle, Heiman) teaches of the pile fabric according to Claim 23 (see rejection of Claim 23).
and the snarls on the neighboring loop piles entwine together (see rejection of Claim 12, taught by Mandawewala and Krishna).

Modified Mandawewala does not explicitly teach wherein the plurality of the pile yarns to be arranged between the neighboring warp yarns is drawn through the same dent of a reed for weaving.

Duan teaches wherein the plurality of the pile yarns to be arranged between the neighboring warp yarns is drawn through the same dent of a reed for weaving (Col. 5 Lines 56-58 "group terry warp…are threaded through the same dents").
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mandawewala’s method with that of Duan as a known manufacturing method for terry fabrics (see title), which Mandawewala is also (see abstract), in order for an easier weaving process (Col. 5 Lines 55-56).

Claim(s) 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mandawewala (US Publication 2004/0128811) in view of Krishna (US Publication 2014/0317865) and Ashcroft (USPN 2796654).
Regarding Claim 27, Mandawewala teaches a manufacturing method (if a prior art, in its normal and usual operation, would necessarily describe a device capable of performing the steps of the method or process, then the device claimed will be considered to be inherent by the prior art process or method. When the prior art process or method is the same as a process or method described in the specification for describing the claimed device, it can be assumed the process or method will inherently describe the claimed device capable of performing the different steps of the process or method. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986). MPEP 2112.02; as such, for structure, see [0007] "processes for forming embossed terry towels"; abstract “pile yarn is woven with cotton weft and warp yarns to produce terry fabrics, such as towels”)
a conjugated yarn as the pile yarn ([0008] "process involves twisting the pile warp that will be used for the design on the towels with PVA filament yarn.  The remaining pile warp, which is used to form the background, is 100% cotton"),
a water-soluble yarn is twisted to a water-insoluble twisted yarn ([0008] "process involves twisting the pile warp that will be used for the design on the towels with PVA filament yarn.  The remaining pile warp, which is used to form the background, is 100% cotton", wherein PVA is water-soluble, as further indicated in [0008])
wherein the water-insoluble twisted yarn is a twisted yarn having a twisting coefficient (inasmuch as it’s twisted, it has a twisting coefficient)
wherein the conjugated yarn is woven such that a loop pile is formed ([0012] "pile warp …produces the pile loops on the towel surface"); and
wherein the pile yarn is formed by removing the water-soluble yarn ([0008] "towel is then washed …to dissolve the PVA yarns…this washing dissolves the PVA component in the PVA twisted pile"; [0053] "rinsing to eliminate all of the dissolved PVA"; [0055] "rope was untwisted in the rope opener….full width fabric was then passed through a hot air stenter, which was attached with a weft straightener").

Modified Mandawewala (Mandawewala, Krishna) teaches of the pile fabric according to Claim 15 (see rejection of Claim 15),
a twisting coefficient of 2.0 or greater (see rejection of Claim 10, specifically with Krishna).

Modified Mandawewala does not explicitly teach a water-soluble yarn is twisted in a direction reverse to a water-insoluble twisted yarn.

Ashcroft teaches twisting in a direction reverse (Col. 1 Lines 40-42 "two or more plies which are plied together and given a hard ply twist…and is permanently set"; Col. 2 Lines 24-26 "fabric is treated to remove the temporary set from the pile yarn.  In the case of steam set yarn the set can be removed by steaming or wetting"; Col. 2 Lines 28-33 "the removal of the temporary set permits the non-constrained yarn to be deformed due to the internal stresses produced by the reverse twisting.  The plies separate and coil into the form of interleaved helices"; wherein one ply/yarn soluble inasmuch as it’s considered to have the steam-removable set upon it).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mandawewala, if necessary, with the twisting direction of Ashcroft as there are only a limited finite number of solutions (reverse or not) without unexpected results, especially as Ashcroft teaches such a direction is known for plied yarn.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and can be used to formulate a rejection if necessary: Govindaswamy (USPN 8596305) directed to pile height yarn dimensions and terry warps being in the same dent; Stewart (USPN 9850599) directed to pile height; Tejima Asano (JP 2008/025055) directed to twist coefficient; Holt (GB 408728) directed to twisted warp yarns in towels; Yanping (CN 201080533), Yanping (CN 111254554), Matthews (USPN 2718243), Landau (USPN 6468621), Hozumi (USPN 10463203), Mills (USPN 2655950), Baptiste (US Publication 2019/0053565), Baptiste (USPN 4825499) directed to illustrated snarl; Miller (USPN 2499406), Miller (USPN 2486963) directed to single twist; Sakai Yamane Murakami (JPH09078396), Hozumi (USPN 10837132), Mandawewala (USPN 8733075), Asano (USPN 10196764), Gorjanc (NPL), directed to ratio of height to diameter; Wallister (USPN 2371199), Gardner et al (US Publication 2007/0178790), Kahn (USPN 2379085), Groat (USPN 2486942), Chand (US Publication 2020/0190718), Holt (USPN 2012719), Vogt (US Publication 2018/0289238), Stoyles et al (USPN 6854146), Higgins et al (USPN 5443881), Hager (USPN 3721272) directed to tight snarl; Okawa et al (USPN 5745961) directed to conjugated yarn; Swicofil (NPL) directed to twisting coefficient.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Grace Huang whose telephone number is (571)270-5969.  The examiner can normally be reached on M-R 7:30am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/G.H./Examiner, Art Unit 3732                                                                                                                                                                                                        
	/KHOA D HUYNH/               Supervisory Patent Examiner, Art Unit 3732